DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed on 1/6/2021, are accepted and appreciated by the examiner. Applicant has amended the specification and claims 1, 6, 12, 15, 17 and 23. 
Applicant’s amendments are sufficient to overcome the previous drawings objections and 112 b rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, 12, 15-21 and 23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Broeck (US 2004/0111212).
Regarding claim 1: Broeck discloses a method for generating an output of a downhole inertial measurement unit (IMU) comprising:
generating a trajectory between a plurality of survey points of a planned well data as a function of time (Broeck paragraph 0002, 0009, 0039), the planned well data comprising a plurality of three-dimensional coordinates corresponding to the survey points of an underground planned well, the trajectory comprising a plurality of trajectory coordinates between consecutive ones of the survey points (Broeck paragraph 0039 where the sample wise collecting is these survey points and trajectory coordinates paragraph 0059 where waypoints are explicitly disclosed) the trajectory coordinates being generated based on the three-dimensional coordinates corresponding to the survey points (Broeck paragraph 0039 where collected data is used to generate the trajectory, data which are shown to be 3 dimensional (see paragraph 0044, 0046));
generating sensor data for each of the trajectory coordinates as a function of time based on the trajectory coordinates and geodetic reference parameters (Broeck paragraph 0013 where the comparison with gravitational data is a form of geodetic references as geodetic surveys study Earth's geodynamical phenomena (e.g., crustal motion, gravitational field paragraph 0021 where GPS for the roll is also a form of geodetic reference. Further paragraph 0013 states that the sensor data includes trajectory parameters which are in relation to error. Therefore the data is “based on” both trajectory and geodetic references as claimed), the generated sensor data comprising: generated accelerometer output; generated gyroscopic output; and generated magnetometer output (Broeck paragraph 0039); and
outputting the generated accelerometer output; the generated gyroscopic output; and the generated magnetometer output as a function of time as a generated output of the downhole IMU (Broeck paragraph 0039).
Regarding claim 12: Broeck discloses a system for generating the data output of a downhole inertial measurement unit (IMU) comprising: a processor; and a memory (Broeck paragraph 0060) storing instructions that performs the method disclosed in claim 1. Therefore the claim is rejected under the same grounds as claim 1 above. 
Regarding claims 3 and 15: Broeck discloses the limitations of claims 1 and 12 as described above. Broeck also discloses each of the generated trajectory coordinates comprises a three-dimensional position (Broeck paragraph 0059 where position markers are the position), a three-where roll is an orientation), and a timestamp (Broeck paragraph 0039 where the determination is performed as the device moves which requires a timestamp).
Regarding claims 4 and 16: Broeck discloses the limitations of claims 3 and 15 as described above. Broeck also discloses each three-dimensional orientation comprises an azimuthal angle, an inclination angle, and a toolface angle of a drill bit (Broeck paragraphs 0042-0043 where the examiner takes the heading, pitch and roll angles to be equivalents to the azimuthal, inclination and toolface angles).
Regarding claims 5 and 17: Broeck discloses the limitations of claims 3 and 12 as described above. Broeck also discloses generating the accelerometer output in accordance with the three-dimensional positions and the timestamps of the trajectory coordinates (Broeck paragraph 0039, 0044); generating the gyroscopic output in accordance with the three-dimensional orientation and the timestamps of the trajectory coordinates (Broeck paragraph 0039, 0042-0043); and generating the magnetometer output in accordance with: the geodetic reference parameters; and the three-dimensional positions and the timestamps of the trajectory coordinates (Broeck paragraph 0039, 0046).
Regarding claims 6 and 18: Broeck discloses the limitations of claims 5 and 17 as described above. Broeck also discloses the computing the generated accelerometer output comprises converting generated accelerometer data from a navigation frame to a body frame of a drill bit (Broeck paragraph 0072 where the distance profile is this conversion), wherein the computing the generated gyroscopic output comprises converting generated gyroscopic data from the navigation frame to the body frame of the drill bit (Broeck paragraph 0071 where the roll profile is this conversion), and wherein the computing the generated magnetometer output comprises converting generated magnetometer output from the navigation frame to the body frame of the drill bit (Broeck paragraph 0074 where the pitch/heading profile includes this conversion
Regarding claims 7 and 19: Broeck discloses the limitations of claims 1 and 12 as described above. Broeck also discloses receiving sensor noise parameters; and adding sensor noise to the generated accelerometer output, the generated gyroscopic output, and the generated magnetometer output (Broeck claim 2, 6, paragraph 0066 where initial and systematic error are these parameters paragraph 0053 where error compensation per sensor is explicitly disclosed).
Regarding claims 8 and 20: Broeck discloses the limitations of claims 7 and 19 as described above. Broeck also discloses the sensor noise comprises at least one of: quantization noise; white noise; bias instability; bias random walk; and bias ramp (Broeck paragraph 0018 where the warm up and pre-calibration is an example of white noise/ instability based considerations).
Regarding claims 9 and 21: Broeck discloses the limitations of claims 7 and 19 as described above. Broeck also discloses between each consecutive pair of survey points: determining whether the trajectory between the consecutive pair of survey points is a rotational mode trajectory or a sliding mode trajectory; in response to determining the rotational mode trajectory, adding rotational mode drilling noise to the generated accelerometer output, the generated gyroscopic output, and the generated magnetometer output; and in response to determining the sliding mode trajectory, adding sliding mode drilling noise to the generated accelerometer output, the generated gyroscopic output, and the generated magnetometer output (Broeck Fig 3a where the compensations depends on various determinations, and the examiner takes the compensation from the roll profiled to be a rotational mode compensation while the compensation for start and end or cross dependencies could both be a “sliding mode” compensation as claimed).
Regarding claim 23: Broeck discloses a non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, cause the processor to do the same method as claimed in claim 1. Therefore claim 23 is rejected under the same grounds of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Broeck in view of Mintchev (US 2009/0314546).
Regarding claim 2: Broeck discloses the limitations of claim 1 as described above. Broeck does not explicitly disclose the generating the trajectory between survey points is performed at a time step of 1 per second to 1000 per second.
Mintchev discloses an in-drilling alignment in which a sampling rate is 400Hz (Mintchev paragraph 0118). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include a sampling rate in the claimed range, such as that in Mintchev, in the invention of Broeck in order to align the IMU more accurately (Mintchev paragraph 0118).

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Broeck in view of Ingvalson (US 2017/0350704).
Regarding claims 10 and 22: Broeck discloses the limitations of claims 1 and 12 as described above. Broeck also discloses verifying the generated output of the IMU (Broeck paragraph 0060, 0065 where validity of data is determined). Broeck does not explicitly disclose this verification is by supplying the generated accelerometer output, the generated gyroscopic output, and generated magnetometer output to an inertial navigation system (INS) to generate an INS system trajectory; and verifying the 
Ingvalson discloses inconsistency mitigations for headings in which both an INS and IMU are utilized (Ingvalson paragraph 0002). Specifically a filter is used (Ingvalson ref 150, paragraph 0023 which the Examiner takes to be a form of threshold value comparison) in which IMU data is used in error estimation for orientation (Ingvalson paragraph 0024) position and heading (Ingvalson paragraph 0023).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the verification, such as disclosed in Ingvalson, in the invention of Broeck in order to ensure that the heading estimations are more accurate (Ingvalson paragraph 0023, 0025)

Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Broeck in view of Glomsrud (US 2010/0193245).
Regarding claim 11: Broeck discloses the limitations of claim 1 as described above. Broeck does not explicitly disclose wherein the sensor data further comprises pressure data.
Glomsrud discloses a method for drilling control in which hardware-in-the-loop methods are explicitly used to control a drilling system and simulation (Glomsrud paragraph 0006, 0020) in which pressure data is explicitly used (Glomsrud paragraph 0041).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a hardware-in-the-loop type system, such as disclosed in Glomsrud, in the invention of Broeck in order to check whether the drilling control subsystem is capable of appropriately detecting and handling failure situations when controlling its corresponding drilling subsystem (Glomsrud paragraph 0006).
Regarding claim 13: Broeck discloses the limitations of claim 12 as described above. Broeck does not explicitly disclose the system is implemented on a real-time target machine and used as hardware-in-the-loop.

It would have been obvious to one of ordinary skill in the art at the time of filing to include a hardware-in-the-loop type system, such as disclosed in Glomsrud, in the invention of Broeck in order to check whether the drilling control subsystem is capable of appropriately detecting and handling failure situations when controlling its corresponding drilling subsystem (Glomsrud paragraph 0006).
Regarding claim 14: Broeck discloses the limitations of claim 13 as described above. Glomsrud also discloses the real-time target machine is configured to send commands to a motion controller to control a nonmagnetic motion simulator apparatus (Glomsrud paragraph 0006, 0020).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a hardware-in-the-loop type system, such as disclosed in Glomsrud, in the invention of Broeck in order to check whether the drilling control subsystem is capable of appropriately detecting and handling failure situations when controlling its corresponding drilling subsystem (Glomsrud paragraph 0006).

Response to Arguments
Applicant's arguments filed 1/6/21 in regards to the 102 and 103 rejections have been fully considered but they are not persuasive. Specifically the Applicant has argued the Broeck reference fails to disclose the newly amended language. However, the Examiner has cited the relevant sections of Broeck in the rejections above and provided rationale in italics. Due to the breadth of the language the limitations of trajectory data based on 3-D coordinates (see paragraphs 0039, 0044, 0046) and sensor data being based on trajectory coordinates and geodetic data (see paragraph 0013) is disclosed in Broeck. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555.  The examiner can normally be reached on M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896